United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-1047NE
                                   _____________

United States of America,              *
                                       *
                    Appellee,          * Appeal from the United States
                                       * District Court for the District of
       v.                              * Nebraska.
                                       *
Ollie Perriman, also known as Sonny,   *     [UNPUBLISHED]
                                       *
                    Appellant.         *
                                 _____________

                            Submitted: May 19, 1997
                                Filed: July 11, 1997
                                 _____________

Before McMILLIAN, ROSS, and FAGG, Circuit Judges.
                            _____________

PER CURIAM.

       After several police officers and some of Ollie Perriman’s associates testified
about Perriman’s role in a crack cocaine distribution network operating in Omaha,
Nebraska, a jury convicted Perriman of conspiracy to distribute and possess with intent
to distribute cocaine base in violation of 21 U.S.C. §§ 846 and 841(a)(1). Perriman
appeals his conviction and life sentence, and we affirm.

        The facts are not complicated. An Omaha police sergeant was on a late night
patrol in a high drug-trafficking area when he was dispatched to investigate a possible
burglary at a nearby business. As the sergeant approached the reported crime scene,
he saw Perriman and two other men standing near the front of the building. According
to the sergeant, the men appeared to have a common purpose. When the sergeant
turned on the flashing lights on top of his squad car, Perriman’s companions started to
leave. The sergeant got out of his patrol car and ordered the men to stay put. One of
the men continued to walk away, but a second police car entered the parking lot and
blocked the suspect’s escape route. After checking the men’s identifications, the
sergeant recognized one of the men as a major crack dealer who was known to carry
weapons. At that point, the officer in the second car told the sergeant that one of the
fleeing suspects had placed a clear bag containing what looked like crack cocaine on
the bumper of a parked truck. Fearing the suspects could be armed, the sergeant
ordered two other officers who had arrived on the scene to conduct a pat-down search
for weapons. These officers reported that Perriman appeared to have large bundles of
cash in his front pockets. The sergeant asked Perriman if he had money in his pockets,
and after Perriman said yes he was arrested and a sizeable sum of money was seized.
Before Perriman was taken to jail, a field test confirmed the substance in the discarded
bag was cocaine. Based on these facts, Perriman contends the district court should
have suppressed the money.

       An extended discussion of Perriman’s fact-specific argument would serve no
useful purpose because the controlling law is clear. Without doubt, Perriman’s initial
detention was justified by a reasonable suspicion of criminal activity, see United States
v. Dawdy, 46 F.3d 1427, 1429-30 (8th Cir.), cert. denied, 116 S. Ct. 195 (1995), and
the officers were entitled to conduct a limited pat-down search to discover whether
Perriman was armed, see United States v. Atlas, 94 F.3d 447, 450 (8th Cir. 1996), cert.
denied, 117 S. Ct. 1276 (1997). Once the bag containing a drug-like substance was
found and the frisking officers felt the large bundles of cash in Perriman’s pockets, the
officers had probable cause to arrest Perriman without waiting for the results of the
field test. See Dawdy, 46 F.3d at 1430. Thus, the wads of cash removed from
Perriman’s pockets were seized incident to a lawful arrest. See id. We need not
consider Perriman’s claim that his pre-Miranda acknowledgment about the money in

                                          -2-
his pockets should have been suppressed because any error in admitting the remark was
harmless in light of the strong evidence of Perriman’s guilt. See United States v.
Moore, 872 F.2d 251, 252 (8th Cir. 1989).

       Having carefully reviewed the record, we conclude that Perriman’s remaining
contentions are without merit and deserve little or no discussion. Although Perriman’s
cocaine suppliers and distribution personnel changed from time to time, the district
court properly refused Perriman’s request for a multiple conspiracy instruction because
the evidence supports only a single conspiracy revolving around Perriman. See United
States v. Cabbell, 35 F.3d 1255, 1262 (8th Cir. 1994). Perriman and his array of
coconspirators always pursued the common goal of obtaining cocaine from California
for sale in the Omaha area. See id.; United States v. Pou, 953 F.2d 363, 369-70 (8th
Cir. 1992); United States v. Davis, 882 F.2d 1334, 1341-42 (8th Cir. 1989). Contrary
to Perriman’s view, there is abundant evidence to support the jury’s verdict on the
conspiracy charge. Further, Perriman’s assertions related to the admissibility of
evidence offered by the Government, the prosecutor’s closing argument, and the district
court’s rulings on Perriman’s motions for a continuance to challenge the jury pool and
for a new trial are without legal merit. As for Perriman’s sentence, the district court’s
drug quantity determination is not clearly erroneous. See Cabbell, 35 F.3d at 1260.
Indeed, the district court’s ultimate tally was based on conservative estimates. Finally,
we decline to consider several issues Perriman raises for the first time in his pro se
brief. See United States v. Fregoso, 60 F.3d 1314, 1322 (8th Cir. 1995).

      We thus affirm Perriman’s conviction and sentence.

      A true copy.

             Attest:
                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -3-